Per Curiam.

The professional misconduct with which respondent is charged stems from his representation of the executrix and sole beneficiary of the will of a decedent who left an estate not exceeding $10,000 in value. The record establishes that after probate of the will in September, 1961 respondent converted to his own use approximately $3,476 of the funds of the estate, of which amount he repaid $2,000 by a check which was returned for insufficient funds but later made good. Respondent has made no attempt to answer the charge of conversion. He failed to submit a written statement of his position to the Committee on Grievances of the Association of the Bar of the City of New York, he did not appear at the hearing conducted by the committee or at the hearing before the Referee, and he has submitted no papers in opposition to the present motion to confirm the adverse report filed by the Referee.
The record also shows that in January, 1962 respondent was admonished by the Committee on Discipline of the New York County Lawyers Association for improperly withholding escrow funds from a client’s creditors, using delaying tactics in dealing with the attorneys for one of his client’s creditors, issuing worthless checks, and failing to deposit a $2,000 escrow fund in a special account.
Respondent’s conduct demonstrates .such serious deficiency of character and indifference to obligations and consequences that he should be disbarred (Matter of Bennett, 16 A D 2d 129; Matter of Edelman, 16 A D 2d 521).
Botein, P. J., Rabin, McNally, Eager and Steuer, JJ., concur.
Respondent disbarred effective December 31, 1965.